DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “when the gas is induced in the process tube by the gas distribution assembly, the gas flow in the upflow direction is laminar”. It is unclear what structural limitations are intended since the claim describes only a manner of operating the device. MPEP 2114 states that the manner of operating the device does not differentiate apparatus claims from the prior art.
Claim 10 recites “when an optical fiber is translated along a draw pathway within the process tube, a gas boundary layer formed within the process tube comprises a diameter substantially equivalent to a diameter of the furnace inlet channel”. It is unclear what structural limitations are intended since the claim describes only a manner of 
Claim 20 recites “when gas flow is induced in the process tube by the gas distribution assembly, the gas flow in the upflow direction is laminar”. It is unclear what structural limitations are intended since the claim describes only a manner of operating the device. MPEP 2114 states that the manner of operating the device does not differentiate apparatus claims from the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUCZMA (US 2006/0191293) in view of KAISER (US 4,030,901).
Kuczma teaches an optical fiber production system comprising an annealing furnace (150 in figure 2) comprising a furnace inlet; a furnace outlet; and a process tube extending between the furnace inlet and the furnace outlet, the process tube comprising a process tube wall and a heating zone comprising at least one heating element (para. 0020-0021); and a gas distribution assembly (140) fluidly coupled to the furnace outlet. 

Kaiser teaches an optical fiber production system having a gas distribution assembly structurally configured to induce gas flow from the gas distribution assembly into the process tube such that gas flows within the process tube in an upflow direction (figure 2).  It would have been obvious to one of ordinary skill in the art to use the structure of Kaiser in the structure of the gas distribution assembly of Kuczma because Kaiser teaches that this protects the fiber from contamination (abstract).
Regarding claim 2, Kaiser teaches the gas distribution assembly comprises a gas distribution manifold (23) and a retractable flow restrictor (28); and the gas distribution manifold is positioned between the retractable flow restrictor and the furnace outlet (see figure 2).
Regarding claim 3, figure 2 of Kaiser shows the gas distribution manifold comprises a gas manifold inlet, a gas manifold outlet, and a gas manifold chamber positioned between and fluidly coupled to the gas manifold inlet and the gas manifold outlet; and the gas manifold outlet is fluidly coupled to the furnace outlet.  
Regarding claim 4, figure 2 of Kaiser shows the gas distribution manifold further comprises a manifold fiber passage (33) positioned such that a draw pathway extending through the annealing furnace extends though the manifold fiber passage; and the gas manifold outlet is positioned between the manifold fiber passage and the furnace outlet of the annealing furnace.
Regarding claim 5, Kaiser teaches the gas distribution manifold further comprises a manifold restrictor plate (plate above 23) positioned between and fluidly coupled to the gas manifold inlet and the gas manifold outlet. 
.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUCZMA (US 2006/0191293) in view of KAISER (US 4,030,901) as applied to claim 1 above, and further in view of BIRD et al. (US 2003/0041628).
Kuczma as modified by Kaiser teaches an optical fiber production system. Kuczma teaches that various parameters affecting the draw process are controlled (abstract).
Bird teaches an optical fiber production system. Bird teaches a gas distribution manifold comprising one or more mass flow controllers fluidly coupled to the gas manifold inlet (para. 0024).  It would have been obvious to one of ordinary skill in the art to include one or more mass controllers as in Bird because Bird teaches this provides the desired gas flow rate to prevent contamination of the optical fiber (para. 0024).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUCZMA (US 2006/0191293) in view of KAISER (US 4,030,901) as applied to claim 1 above, and further in view of PARTUS (US 4,174,842).
Kuczma as modified by Kaiser teaches an optical fiber production system. Kaiser teaches that the opening of the retractable flow restrictor can be adjusted (col. 4 lines 19-24) however Kaiser does not describe the structure to adjust the size of the opening.

It would have been obvious to one of ordinary skill in the art to try the structure of Partus for the retractable flow restrictor of modified Kuczma because it allows the size of the opening in the flow restrictor to be adjusted as necessary.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUCZMA (US 2006/0191293) in view of KAISER (US 4,030,901) as applied to claim 1 above, and further in view of JEWELL et al. (US 2018/0111871).
Kuczma as modified by Kaiser teaches an optical fiber production system.
Jewell teaches an optical fiber production system having an annealing furnace and gas distribution assembly. Jewell teaches that the when gas flow is induced in the process tube by the gas distribution assembly, the gas flow in the upflow direction is laminar (para. 0031).  It would have been obvious to one of ordinary skill in the art to try 
Regarding claim 10, Jewell teaches when an optical fiber is translated along a draw pathway within the process tube, a gas boundary layer formed within the process tube comprises a diameter substantially equivalent to a diameter of the furnace inlet channel (para. 0033).  

Claim 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUCZMA (US 2006/0191293) in view of KAISER (US 4,030,901) and OHGA et al. (US 5,320,658).
Kuczma teaches a method of inducing gas flow in an annealing furnace, the method comprising: translating an optical fiber within an annealing furnace along a draw pathway (see figure 2), the annealing furnace comprising: a furnace inlet; a furnace outlet; and a process tube extending between the furnace inlet and the furnace outlet, and inducing gas flow from a gas distribution assembly fluidly coupled to the furnace outlet of the annealing furnace into the process tube of the annealing furnace. 
Kuczma is silent to the structure of the gas distribution assembly.
Kaiser teaches an optical fiber production system having a gas distribution assembly structurally configured to induce gas flow from the gas distribution assembly into the process tube such that gas flows within the process tube in an upflow direction (figure 2).  It would have been obvious to one of ordinary skill in the art to use the structure of Kaiser in the structure of the gas distribution assembly of Kuczma because Kaiser teaches that this protects the fiber from contamination (abstract).

Ohga teaches a process of drawing optical fibers. Ohga teaches that the annealing furnace comprises a plurality of heating zones, each heating zone comprising at least one heating element (figure 7). It would have been obvious to one of ordinary skill in the art to modify Kuczma with the plurality of heating zones of Ohga because Ohga teaches stepwise annealing effects can be promoted (col. 4 lines 18-22).
Regarding claim 13, figure 2 of Kuczma shows the optical fiber is translating within the process tube in a draw direction that is opposite the upflow direction.  
Regarding claim 15, Kuczma teaches the gas flowing from the gas distribution assembly into the process tube comprises argon (para. 0019).  
Regarding claim 18, Kuczma teaches an optical fiber production system comprising a draw furnace (100) configured to draw an optical fiber from an optical fiber perform along a draw pathway extending from the draw furnace; an annealing furnace (150) positioned along the draw pathway, wherein the annealing furnace comprises a furnace inlet; a furnace outlet; and a process tube extending between the furnace inlet and the furnace outlet. Kuczma teaches a gas distribution assembly (140) positioned along the draw pathway and fluidly coupled to the furnace outlet wherein the annealing furnace is positioned between the draw furnace and the gas distribution assembly; and a fiber collection unit (see figure 2) positioned along the draw pathway, wherein the gas distribution assembly is positioned between the annealing furnace and the fiber collection unit.  
Kuczma is silent to the structure of the gas distribution assembly.

Kuczma is silent to the annealing furnace having a plurality of heating zones.
Ohga teaches a process of drawing optical fibers. Ohga teaches that the annealing furnace comprises a plurality of heating zones, each heating zone comprising at least one heating element (figure 7). It would have been obvious to one of ordinary skill in the art to modify Kuczma with the plurality of heating zones of Ohga because Ohga teaches stepwise annealing effects can be promoted (col. 4 lines 18-22).


Claims 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUCZMA (US 2006/0191293) in view of KAISER (US 4,030,901) and OHGA et al. (US 5,320,658) as applied to claim 11 above, and further in view of JEWELL et al. (US 2018/0111871).
Kuczma as modified by Kaiser and Ohga teaches a method of inducing gas flow in an annealing furnace.
Jewell teaches an optical fiber production system having an annealing furnace and gas distribution assembly. Jewell teaches that the when gas flow is induced in the process tube by the gas distribution assembly, the gas flow in the upflow direction is 
Regarding claim 14, Jewell teaches when an optical fiber is translated along a draw pathway within the process tube, a gas boundary layer formed within the process tube comprises a diameter substantially equivalent to a diameter of the furnace inlet channel (para. 0033).
Regarding claim 20, see the discussion of claim 12 above.

Claims 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUCZMA (US 2006/0191293) in view of KAISER (US 4,030,901) and OHGA et al. (US 5,320,658) as applied to claim 11 above, and further in view of PARTUS (US 4,174,842).
Kuczma as modified by Kaiser and Ohga teaches a method of inducing gas flow in an annealing furnace. Kaiser teaches the gas distribution assembly comprises a gas distribution manifold (23) and a retractable flow restrictor (28); and the gas distribution manifold is positioned between the retractable flow restrictor and the furnace outlet (see figure 2). Figure 2 of Kaiser shows the gas distribution manifold comprises a gas manifold inlet, a gas manifold outlet, and a gas manifold chamber positioned between and fluidly coupled to the gas manifold inlet and the gas manifold outlet; and the gas manifold outlet is fluidly coupled to the furnace outlet.  
Partus teaches an optical fiber production system. Partus teaches a gas distribution assembly comprises a gas distribution manifold (81) and a retractable flow 
It would have been obvious to one of ordinary skill in the art to try the structure of Partus for the retractable flow restrictor of modified Kuczma because it allows the size of the opening in the flow restrictor to be adjusted as necessary.
Regarding claim 17, figure 2 of Kuczma shows translating the optical fiber through the gas distribution manifold along the draw pathway.
Regarding claim 19, see the discussion of claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741